Citation Nr: 1402875	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  09-05 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disorder with left lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel



INTRODUCTION

The Veteran served on active duty (AD) from February 1980 to February 1983; he also served in the Army Reserves with periods of active duty for training (ACDUTRA) that included from February to June 1986.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2012 the Veteran had a videoconference hearing before the undersigned Veterans Law Judge of the Board.

In May 2013 the Board remanded this claim for further development that included obtaining an addendum opinion from the June 2012 VA compensation examiner.  The Board remanded this claim again in July 2013 for still further development that included an addendum opinion from that June 2012 VA compensation examiner. 

This appeal was processed electronically using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  Indeed, the Board is in the process of transitioning to an even newer, and presumably better, electronic claims processing system know as the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's low back disorder and associated left lower extremity radiculopathy are not shown by the most probative (meaning competent and credible) evidence to be etiologically related to his active military service, and he did not have arthritis in the lower (thoracic and lumbar, i.e., thoracolumbar) segment of his spine to a compensable degree of at least 10-percent disabling within one year of his separation from service.


CONCLUSION OF LAW

The low back disorder and associated left lower extremity radiculopathy were not incurred in or aggravated by his active military service and may not be presumed to have been.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In deciding this claim, the Board has reviewed all of the evidence in the claims file, both the physical claims file and electronic ("Virtual VA") portion of it, and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  But while the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See id.  The analysis below therefore focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, concerning the claim.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, both the medical and lay evidence, to determine its probative value, accounting for evidence that it finds persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must weigh against a claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO as the Agency of Original Jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC) - such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of not only establishing there is a VCAA notice error but also, above and beyond that, showing the error is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Here, prior to initially adjudicating the Veteran's claim, so in the preferred sequence, a January 2007 letter was sent to him in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  He was duly notified of the evidence that was needed to substantiate his claim, of information and evidence that VA would obtain, and of the information and evidence he was expected to provide, and told that VA would assist him in obtaining supporting evidence, but that it was his ultimate responsibility to provide VA any evidence pertaining to his claim.  He was also notified of the criteria for establishing a "downstream" disability rating and effective date, as required by Dingess, in the eventuality service connection is ultimately granted.  Therefore, he has received all required notice concerning his claim.

VA also has made the required reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate this claim.  38 U.S.C.A. § 5103A.  To this end, his service treatment records (STRs), private treatment records, lay statements, and the transcript of his videoconference hearing before the Board have been associated with his claims file for consideration.  

He also had a VA compensation examination concerning his claim, including for a medical nexus opinion regarding the etiology of his claimed low back disorder and its posited relationship with his military service.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination obtained concerning this claim is adequate as it is predicated on a review of the claims file, contains a description of the history of this disability, documents and considers the relevant medical facts and principles, and provides an opinion regarding the etiology of this disability, particularly in terms of whether it is related or attributable to his military service.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for this claim has been met.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has received all required notice and assistance with this claim, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  VA has provided him opportunity to submit evidence and argument in support of this claim.  He has not made the Board aware of any additional evidence needing to be obtained prior to appellate review of this claim, and no further action must be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Legal Criteria

In order to establish entitlement to service connection for a claimed disability, the facts must demonstrate that a disease or an injury resulting in current disability was incurred in active military service in the line of duty or, if pre-existing service, was aggravated during service beyond its natural progression.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Active military, naval, or air service includes not only active duty (AD), but also any period of active duty for training (ADT) during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (IADT) during which the individual concerned was disabled or died from an injury, though not also disease, incurred in or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. §§ 3.6(a), (d).  See also Harris v. West, 13 Vet. App. 509, 511 (2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); and Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).


Certain diseases are considered chronic, per se, including arthritis, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  It also does not apply to claims predicated on ADT and IADT service, only AD, and there equally are no presumptions of soundness and aggravation concerning claims premised on ADT and IADT service.  See Biggins, 1 Vet. App. at 477-78; Smith v. Shinseki, 24 Vet. App. 40 (2010).

Reserve and National Guard service generally means ADT and IADT.  ADT is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316 , 502, 503, 504, or 505. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp", which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.  IADT includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316 , 502, 503, 504, or 505. 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year and is often referred to as "weekend warrior" training.  These drills are deemed to be part-time training.

To the extent the Appellant is alleging he has disability as a result of injury or disease incurred or aggravated during his time in the reserves, it must be remembered that only "Veterans" are entitled to VA compensation under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a).  Thus, to establish his status as a "Veteran" based upon a period of ADT, he must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ADT.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The same is true for establishing his entitlement to compensation for disability from injury, though not disease, incurred or aggravated during his IADT.  Id.  

For a showing of chronic disease in service, or within an applicable presumptive period, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  But service connection based on a theory of continuity of symptomatology is applicable only for those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection on a direct-incurrence basis requires competent and credible evidence showing:  (1) the Veteran has the alleged disability or, at the very least, indicating he has at some point since the filing of his claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is "credible", or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Baldwin v. West, 13 Vet. App. 1, 8 (1999).


Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza at 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997).  Indeed, even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive and, thus, not ultimately probative.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board may find a lack 

of credibility in, for example, conflicting medical statements or witness biases. Buchanan at 1337.  The lack of contemporaneous medical evidence is also relevant; however, the mere lack of such evidence may not constitute the sole basis for discrediting the lay evidence.  Id.

Analysis

The Veteran asserts his low back disorder and associated left lower extremity radiculopathy are results of his active military service, so service connected.

A review of his STRs shows he complained of back pain in March 1981 after jumping off a truck.  He was diagnosed with a muscle strain.  A November 1985 examination was normal and he denied a history of low back pain.  The records also show he was involved in a motor vehicle accident (MVA) in June 1987 during a period of ADT.  However, he was not diagnosed with or treated for a consequent low back condition.  In addition, a review of other STRs shows he sustained a burn to his right leg from a motorcycle muffler.

He had a VA compensation examination in June 2012.  The examiner reviewed the claims file, obtained a history from him and performed an objective physical evaluation.  He diagnosed failed surgical back syndrome secondary to non-union L4-L5, L5-S1.  He acknowledged the Veteran's history of the muscle strain in 1981, but nonetheless concluded the Veteran's current low back surgical residuals were not caused by or a result of anything that had occurred during his military service.  There was, however, no further explanation for this conclusion, so no supporting rationale, which is where most of the probative value of an opinion is derived.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

The Veteran therefore had another VA compensation examination in June 2013.  But in July 2013, the Board found that, while the examiner had fully described the Veteran's low back disorder in service, the rationale was still lacking in detail.  This examiner had noted that, in absence of a record of treatment linking the 1981 incident to the 2006 surgery, the Veteran's current lumbar spine disorder was not caused by his active duty service based on the prior explanation bases for denial and current revelations from the Veteran.  The Board, however, found that the examiner had failed to acknowledge an August 2007 letter from a chiropractor's office indicating the Veteran had received treatment for lower back symptoms from 
mid-June 1999 to mid-July 1999, and so remanded the claim back to the same examiner to review the record and provide an addendum opinion.  

The VA examiner provided this requested addendum opinion in August 2013.  Based on his review of the Veteran's complete record, reported statements and past physical examinations, this examiner again concluded the Veteran's current lumbar spine disorder was not caused by or a result of his active military service.  The examiner addressed the Veteran's assertion that his low back pain was due to the in-service event when he was seen for the muscle strain after jumping off the track or truck in 1981.  The examiner reviewed the Veteran's STRs, which revealed on examination that he had full active range of motion (AROM), no spasms, and small elevation and firmness of the left middle portion of his back, with some tenderness on March 06, 1981.  The examiner acknowledged that the Veteran was not diagnosed with a strain based on examination findings, nor did he reach the threshold or standard for strains based on the findings indicated.  The examiner noted that the Veteran's November 7, 1985 PULHES, which determined his physical capabilities, were all normal, meaning he was at the highest state of readiness and fitness without profile restrictions or complaints five years after his March 06, 1981 back muscle strain.  See Odiorne v. Principi, 3 Vet.App. 456 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect that is below the level of medical fitness for retention in the military service)).

This examiner opined that there were no residuals four years, 8 months, and 1 day post complaint, so the Veteran's 1981 complaint was eliminated from the equation of nexus.  In addition, the examiner pointed out the Veteran was back to playing baseball as of March 27, 1981.


The examiner also noted the burn the Veteran had sustained to his leg while out riding his motorcycle in August 1981.  He acknowledged that the Veteran was a student from February to June 1986 in the Medical Specialist course and as a medic he was required to carry patients and lift 100 pounds.  The examiner noted that the Veteran was treated by a private chiropractor, who referred him to physical therapy and prescribed him pain medication.  He further documented the Veteran had a motor vehicle accident at a slow speed when he was rear ended in 1987.  The examiner noted that the Veteran had claimed that he was seen for the lower back and the neck at that time, but after reviewing the record he found that the Veteran had in actuality sustained a cervical spine injury only in the motor vehicle accident and was prescribed pain medication for treatment of it.  The examiner observed the Veteran was not referred to a neurosurgeon and spinal tap and prognosis surgery until 2006/2007.

In addition, the examiner opined that the Veteran's low back pain preceded the onset of radiating pain to the left buttock, thigh and calf over a six-month period prior to his July 17, 2006 visit to the Central Texas Spine Institute.  He noted that the medical treatment notes indicated the Veteran had had low back pain radiating into his left foot since January 2006, worse over the prior month.  His described imaging ordered results were lumbar spine July 13, 2006 transitional segment at L5 and degenerative disc disease (DJD) at L4-L5 with MRI findings showing disc space S1-S2 with S1 transitional lumbarized and severe degenerative end plate change L5-S1 with retrolisthesis of L5 upon S1.  When the Veteran's MRI lumbar spine dated November 10, 2006 was compared to a July 18, 2006 study, the finding was HNP L4-S1 with left far lateral disc herniation L3 root, which the examiner noted necessitated the November 29, 2006 surgery the Veteran underwent to his anterior lumbar interbody fusion L5-S1 and discectomy posterolateral.  The examiner concluded that the radicular-type pain without weakness was secondary to the HNP described above impression of the MRI history of the lumbar spine.


The Board finds that the August 2013 addendum opinion is adequate.  It considered the Veteran's STRs, private treatment records, and lay statements that he suffered from back pain since his service.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  The opinion also competently discussed the reasons and bases for its conclusions.

Although the Veteran has a currently diagnosed condition, the overall weight of the evidence is against finding that it was incurred in or is otherwise related to his service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

While the Board must consider the Veteran's lay statements and testimony regarding the claimed history of this condition, it may consider whether his self-interest may be a factor in making such statements.  Pond v. West, 12 Vet. App. 341 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  The Board finds it significant that he did not complain of any back pain symptoms until June 1999 or any radiating pain to his left leg until 2006 following that motor vehicle accident in 1987.  See Struck v. Brown, 9 Vet. App. 145 (1996) (discussing how contemporaneous medical findings may be given more probative weight than contrary evidence offered years later, long after the fact); Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology.  Ultimately, the Board must consider all of the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

In this case, the amount of time that passed between the Veteran's reported onset of his low back disorder with radiating pain to his left lower extremity in comparison to when he was first diagnosed with this claimed disorder was very substantial.  While this is not entirely dispositive of his claim, it is also nonetheless other evidence tending to go against his claim. The Board may, in this circumstance, consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom; see also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following service during which there was no clinical documentation of the claimed disorder).  In addition, the VA examiner's unfavorable medical opinion further weighs against the claim linking the current disability to that motor vehicle accident in service, partly because the VA examiner pointed out that it was instead the cervical segment of the Veteran's spine that was injured, not instead his lower (thoracic and lumbar, i.e., thoracolumbar) segment.  The Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright, 2 Vet. App. at 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . ."). 


For these reasons and bases, the Board finds that the preponderance of the evidence is against this claim of entitlement to service connection for a low back disorder with left lower extremity radiculopathy.  Accordingly, the benefit-of-the-doubt rule does not apply, and this claim resultantly must be denied.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 


ORDER

The claim of entitlement to service connection for a low back disorder with left lower extremity radiculopathy is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


